In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-081 CV

____________________


IN RE COMMITMENT OF CARL LEE RAYSON




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 05-06-05472-CV




MEMORANDUM OPINION
	A jury found Carl Rayson suffers from a behavioral abnormality that makes him likely
to engage in a predatory act of sexual violence.  The trial court committed Rayson to a
program of outpatient treatment and supervision to protect the community.    
	After perfecting appeal, appointed counsel certified that the appeal is frivolous.  The
brief filed by appellate counsel presents counsel's professional evaluation of the record and
asks this Court to review this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and In re D.A.S., 973 S.W.2d 296 (Tex. 1998). (1)  On August
3, 2006, we granted leave to file a pro se brief.  No pro se brief has been filed.  Instead,
Rayson has responded by presenting a motion for extension of time "to file petition for
discretionary review."  In this motion, Rayson acknowledges his awareness of appellate
counsel's filing of an Anders brief and motion to withdraw, and his awareness of the deadline
for filing his pro se brief as set out in our August 3, 2006, order.  He also acknowledges the
fact that his pro se brief is past due, and he provides several reasons for his failure to file the
brief.  Rayson's motion does not reasonably explain his failure to file a brief as of the
motion's October 31, 2006, filing date, and we have received nothing from him since. 
Appellee has filed a motion to dismiss the appeal for failure to prosecute.  We decline to
dismiss the appeal, and we also decline Rayson's request for further time to prosecute this
appeal.
	We have reviewed the record.  The brief filed by Rayson's appellate counsel
adequately presents the case, and additional briefing will not aid in the satisfactory
submission of the appeal.  See Tex. R. App. P. 38.9(b).  We find no arguable error requiring
further action in the case.  The judgment of the trial court is affirmed.
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                           Justice
Submitted on March 2, 2006
Opinion Delivered March 22, 2007


Before McKeithen, C.J., Kreger and Horton, JJ.
1. Other states employ an Anders procedure in appeals from involuntary commit-
ment proceedings under sexually violent predator statutes.  See Williams v. State, 889
So. 2d 804 (Fla. 2004); In re McCoy, 602 S.E.2d 58 (S.C. 2004).